DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1, 3-9, 15, 17-18, and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 25 each recite the limitation “an electrical resistivity of the conductive material to the first-type semiconductor layer is smaller than an electrical resistivity of the second electrode to the first-type semiconductor layer.” The metes and bounds of the claimed limitation can not be determined for the following reasons: it is unclear what the claimed limitation means. Electrical resistivity is a property of a single material, reflecting how strongly the material resists electric current. Thus, it is unclear what “an electrical resistivity of the conductive material to the first-type semiconductor layer” means, and what “an electrical resistivity of the second electrode to the first-type semiconductor layer” means. Claims 3-9, 15, and 17-18 depend from claim 1 and inherit its deficiencies.

	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
Because certain limitations are unclear, as explained in the 112(b) rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: “an electrical resistivity of the conductive material to the first-type semiconductor layer is smaller than an electrical resistivity of the second electrode to the first-type semiconductor layer” will be interpreted as “an electrical resistivity of the conductive material is smaller than an electrical resistivity of the second electrode” as supported by para 52 of the published application.

AIA  or Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 3-6, 9, 15, 17-18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0246648 A1 (“Im”) in view of US 2019/0319015 A1 (“Schuele”), as evidenced by US 2017/0207345 A1 (“Adachi“), US 2015/0287998 A1 (“Scordilis-Kelley”), and US 2016/0047855 A1 (“Bhunia”).

Im teaches:

    PNG
    media_image1.png
    294
    347
    media_image1.png
    Greyscale


1. A micro light emitting diode (see e.g. Fig. 1A though there are many embodiments disclosed), comprising: 
an epitaxial structure 102/103/104 (para 234), having a surface (bottom of 102 as shown); 
a first electrode 124/105 disposed on the surface of the epitaxial structure; and 
a second electrode 122/106, disposed on the surface of the epitaxial structure, 

wherein the epitaxial structure comprises a first-type semiconductor layer 104, a light emitting layer 103 and a second-type semiconductor layer 102, the light emitting layer is located between the first-type semiconductor layer and the second-type semiconductor layer, 

the micro light emitting diode further comprises at least one via (v, Fig. 1), the at least one via extends from the second-type semiconductor layer to the first-type semiconductor layer, and 

the micro light emitting diode further comprises: 
an insulating layer 107, disposed on the second-type semiconductor layer together with the first electrode, wherein the insulating layer extends to cover an inner wall of the at least one via; and 
a conductive material (e.g. Cr, see para 237), disposed in the at least one via and in direct contact with the first-type semiconductor layer, 

wherein the second electrode is disposed on the conductive material (Fig. 1), located outside the at least one via (Fig. 1) and electrically connected to the first-type semiconductor layer through the conductive material (Fig. 1), 
the second electrode and the conductive material are made of different materials (e.g. Cr as the conductive material in the via and Ti/Ni/Au layers “sequentially laminated thereon”, or Al and Ti/Ni/Au, see para 237), and 
an electrical resistivity of the conductive material (150) to the first-type semiconductor layer is smaller than an electrical resistivity of the second electrode to the first-type semiconductor layer 
(as evidence, see Adachi, para 106, wherein Cr has resistivity of 1.3x10-7 Ohm-cm, and Ti has resistivity of 4.3x10-7 ohm-cm; also see para 51 of Scordilis-Kelley, wherein Ni has a resistivity of about 7x10-8 ohm-m, which is the same as 7x10-6 ohm-cm; and see para 57 of Bhunia, wherein Gold has a resistivity of 2.44x10-8 ohm-m, which is the same as 2.44x10-6 ohm-cm; thus, at least part of the second electrode is larger than that of the conductive material in the via).

Im does not explicitly teach wherein the second electrode is located “outside” the first electrode (interpreted as “more peripheral, laterally”), and the second electrode is symmetrically disposed with respect to a geometric center of the epitaxial structure.

Schuele teaches wherein the second electrode is located “outside” the first electrode (interpreted as “more peripheral, laterally”; see Fig. 11A-11B), and the second electrode is symmetrically disposed with respect to a geometric center of the epitaxial structure (with circular symmetry, see Fig. 11A).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Schuele, including the symmetrical geometrical aspects of the device, vias, and electrodes, to the invention of Im. The motivation to do so is that the combination produces the predictable results of providing an overall symmetry (e.g. shape, co-planar  surfaces, etc.) that is “simpler” (para 77) than the prior art non-symmetrical shape (see Schuele Fig. 1C) (see e.g. para 7, 19, 2).

Im and Schuele together further teach and/or suggest as obvious to one of ordinary skill in the art:
3. The micro light emitting diode according to claim 1, wherein in a top view, a ratio of an area of the at least one via to an area of the second electrode is smaller than or equal to 0.5 (see Im Fig. 1, wherein the width of the via v is smaller width of 106; see Fig. 1B, wherein the area of the via is much smaller than the overall area of 106, being much less than 0.5).
Im does not explicitly disclose a ratio of areas is smaller than or equal to 0.5, though it is shown in the Figure. However, also see Fig. 11A of Schuele, wherein the ratio is less than one. However, this claimed range appears to lie inside the range of less than 1 taught by Im and/or Schuele. It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings of Im and Schuele to arrive at the claimed limitation because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.

4.  The micro light emitting diode according to claim 1, wherein the at least one via comprises two vias located at two opposite sides of the first electrode, and the two vias are symmetrically disposed with respect to the geometric center of the epitaxial structure (Schuele, see Fig. 11A, which shows left/right or top/bottom via pairs).  The obviousness and motivation rationales described with respect to claim 1 pertain to this claim as well.

5.  The micro light emitting diode according to claim 1, wherein in a top view, an area of the second electrode is greater than an area of the first electrode (Schuele, Fig. 11A, area of 1126 is greater than area of 1120, see also para 127). The obviousness and motivation rationales described with respect to claim 1 pertain to this claim as well.

6.  The micro light emitting diode according to claim 1, wherein the second electrode is point-symmetric with respect to the geometric center of the epitaxial structure, or the second electrode is line-symmetric with respect to a line of symmetry of the geometric center (Schuele, Fig. 11A, wherein the center of 1120 corresponds with the center of the device). The obviousness and motivation rationales described with respect to claim 1 pertain to this claim as well.

9.  The micro light emitting diode according to claim 1, wherein the first electrode is symmetrically disposed with respect to the geometric center of the epitaxial structure (Schuele, Fig. 11A, the center of 1120 corresponds with the center of the device). The obviousness and motivation rationales described with respect to claim 1 pertain to this claim as well.

15.  The micro light emitting diode according to claim 1, wherein a width of the second electrode is smaller than a distance between the second electrode and the first electrode (Schuele, Fig. 11A, width of 1126 is smaller than the distance between 1126 and 1120). The obviousness and motivation rationales described with respect to claim 1 pertain to this claim as well.

Regarding claim 17, Schuele discloses an interval distance is provided between the second electrode and a surrounding surface of the epitaxial structure (FIG. 11: portions of the structure outside of 1126). The obviousness and motivation rationales described with respect to claim 1 pertain to this claim as well.
Schuele does not explicitly disclose the distance is smaller than or equal to 5 microns and is greater than or equal to 0.5 microns .However, Schuele does disclose values for the entire extent of the epitaxial structure of between 150 and 1000 microns (see paragraph 0010), and this value influences the measure of the interval distance outside of the electrode. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the cross-sectional width of the device, and consequently the interval distance, and arrive at the claim 17 limitations. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Schuele does not explicitly disclose a ratio of a side length of the second electrode to a total side length of the epitaxial structure is greater than or equal to 0.2, and a ratio of an area of the second electrode to a total surface area of the epitaxial structure is greater than or equal to 0.2 and smaller than or equal to 0.8. However, these measures are resultant from the dimensions selected for the length/width of the device, and the length/width of the second electrode. As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the dimensions and arrive at the claim 18 limitations. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Im teaches:
25.  A micro light emitting diode (see e.g. Fig. 1A though there are many embodiments disclosed), comprising: 
an epitaxial structure 102/103/104 (para 234), having a surface (bottom of 102 as shown); 
a first electrode 124/105, disposed on the surface of the epitaxial structure; and 
a second electrode 122/106, disposed on the surface of the epitaxial structure, 

wherein the epitaxial structure comprises a first-type semiconductor layer 104, a light emitting layer 103 and a second-type semiconductor layer 102, the light emitting layer is located between the first-type semiconductor layer and the second-type semiconductor layer, 

the micro light emitting diode further comprises at least one via (v, Fig. 1), the at least one via extends from the second-type semiconductor layer to the first-type semiconductor layer, and 

the micro light emitting diode further comprises: 
an insulating layer 107, disposed on the second-type semiconductor layer together with the first electrode, wherein the insulating layer extends to cover an inner wall of the at least one via, and 
a conductive material (e.g. Cr, see para 237), disposed in the at least one via and in direct contact with the first-type semiconductor layer, 

wherein the second electrode is disposed on the conductive material (Fig. 1), located outside the at least one via (Fig. 1) and electrically connected to the first-type semiconductor layer through the conductive material (Fig. 1), 
the second electrode and the conductive material are made of different materials (e.g. Cr as the conductive material in the via and Ti/Ni/Au layers “sequentially laminated thereon”, or Al and Ti/Ni/Au, see para 237), and 
an electrical resistivity of the conductive material to the first-type semiconductor layer is smaller than an electrical resistivity of the second electrode to the first-type semiconductor layer (as evidence, see Adachi, para 106, wherein Cr has resistivity of 1.3x10-7 Ohm-cm, and Ti has resistivity of 4.3x10-7 ohm-cm; also see para 51 of Scordilis-Kelley, wherein Ni has a resistivity of about 7x10-8 ohm-m, which is the same as 7x10-6 ohm-cm; and see para 57 of Bhunia, wherein Gold has a resistivity of 2.44x10-8 ohm-m, which is the same as 2.44x10-6 ohm-cm; thus, at least part of the second electrode is larger than that of the conductive material in the via).

Im does not explicitly teach wherein the second electrode is located “outside” the first electrode (interpreted as “more peripheral, laterally”), and the second electrode is symmetrically disposed with respect to a geometric center of the epitaxial structure.

Schuele teaches wherein the second electrode is located “outside” the first electrode (interpreted as “more peripheral, laterally”; see Fig. 11A-11B), and the second electrode is symmetrically disposed with respect to a geometric center of the epitaxial structure (with circular symmetry, see Fig. 11A).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Schuele, including the symmetrical geometrical aspects of the device, vias, and electrodes, to the invention of Im. The motivation to do so is that the combination produces the predictable results of providing an overall symmetry (e.g. shape, co-planar  surfaces, etc.) that is “simpler” (para 77) than the prior art non-symmetrical shape (see Schuele Fig. 1C) (see e.g. para 7, 19, 2).






Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Schuele and US 2022/0029059 A1 (“Kishimoto”).
Regarding claim 7, Im and Schuele teach claim 1, and Schuele further discloses a minimum gap is provided between the second electrode and the first electrode (FIG. 11: the gap between 1120 and 1126 is present and can be interpreted as a "minimum" gap as it defines the minimum distance between 1120 and 1126).
Schuele is silent in regards to greater than or equal to 0.5 microns and smaller than or equal to 10 microns.
Kishimoto discloses a gap of between 0.5 microns and 15 microns (FIG. 16, see paragraph 0222). This disclosed range overlaps Applicant’s claimed range of between 0.5 and 10 micron. It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings of Kishimoto to form the device such that the gap satisfies the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Regarding claim 8, Im and Schuele teach claim 1, and Schuele further discloses the first electrode has a first maximum width and the second electrode has a second maximum width (FIG. 11: the widths of 1120 and 1126 have a fixed value within the embodiment that can be interpreted as maximum widths as once the width is fixed it does not increase).
Schuele does not explicitly disclose the second maximum width is smaller than or equal to the first maximum width. Thus, Schuele differs from the claimed invention only in the relative size/proportion of the first width to the second width. Kishimoto discloses the second maximum width is smaller than the first maximum width (FIG. 1: 31 wider than 32), thus demonstrating that it is known in the prior art to select the size/proportions of the electrodes such that the device satisfies the claimed relationship. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply modify Schuele such that it incorporates the proportions of Kishimoto. The motivation to do so is that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP 2144.04(IV)(A).

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819